DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species of Fig. 21 in the reply filed on 10/05/21 is acknowledged.  However, none of claims 1-3 of current application (CLM 09/12/19) have described in the elected Fig. 21.  Claim 1 describes in Fig. 23; claims 2-3 describes either Fig. 24 or 26.  Please see Requirement for Restriction/Election 08/11/21 for more details.  Examiner called Attorney Robert Berliner to re-elected species on 10/22/21.  During the interview, Attorney Berliner re-elected Fig. 23 which is denoted in Fig. 23.  Therefore, the current elected species of Fig. 23 (not Fig. 21 by original elected on 10/05/21).
Claims 2-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Figs. 1-22, 24-26, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/21 and the Interview on 10/22/21.  Please see interview summary for more details. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valk et al. (US 2008/0194924)
Regarding claim 1, Valk discloses a computer-implemented method, in Fig. 3 for providing clinical decision support relating to the administration of fluid to a patient, the method comprising: 
determining a first effect on a physiologic parameter (e.g. if a blood glucose is too high) of the patient associated with administration of a first fluid bolus to the patient (e.g. delivering bolus of insulin to reduce the blood glucose in normal range, steps 96 & 98 in Fig. 3, see claims 1-4 in Valk); 
storing, using a processor, first information relating to the first effect in a first bolus log entry, para [0051];
determining a second effect on the physiologic parameter (if a blood glucose is too low) of the patient associated with administration of a second fluid bolus to the patient (e.g. delivering bolus of glucose to increase the blood glucose in normal range, see claims 1-4 in Valk; In addition, a system in Valk is automated regulation or closed-loop. Therefore, after administration of the first fluid bolus in steps 96 & 98 in Fig. 3, the system is providing a method of determining or monitoring patient in a second effect on the physiologic parameter by, measuring and reading from blood glucose monitoring device, repeated step 80 and determining patient blood glucose level (at second effect, after the first dosage), repeated step 82); 
storing, using a processor, second information relating to the second effect in a second bolus log entry, para [0051]; and 
providing, using the processor, a fluid administration recommendation based at least in part upon at least one of the first bolus log entry and the second bolus log entry (e.g. calculate/recommend adaptive optimal patient dosages based on patient sensitivity and baseline glucose dosage function, step 94 in Fig. 3; send calculated/recommended patient dosages to delivery devices to administer glucose and/or insulin to patient, step 96 in Fig. 4; and/or adding a data point to the data series in order to continue to provide cumulative patient sensitivity information in order to calculate future dosage, i.e. a fluid administration recommendation, of glucose/insulin to be administered to the patient 98, in Fig. 4; a cumulative patient-specific sensitivity multiplier, to be used in the next dosage,... This patient-specific sensitivity multiplier is used in conjunction with the baseline dosage function to calculate subsequent patient-adapted dosages 
Note: with similar concept as discussed in Fig. 3, Valk also discloses a computer-implemented method, in Figs. 4 or 5, for providing clinical decision support relating to the administration of fluid to a patient, for monitoring and controlling a patient’s blood coagulation status, Fig. 4; for monitoring and controlling a patient in vasoconstriction and/or vasodilation, Fig. 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783